20-1155
   IT Portfolio Inc. v. Facsimile Commc’ns Indus., Inc.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 26th day of October, two thousand twenty.

   PRESENT:
                    REENA RAGGI,
                    RICHARD J. SULLIVAN,
                    JOSEPH F. BIANCO,
                         Circuit Judges.
   _____________________________________

   IT Portfolio Inc., a Colorado Corporation,

                                     Plaintiff-Appellant,

                    v.                                             No. 20-1155

   Facsimile Communications Industries, Inc.,
   a Delaware Corporation, Atlantic
   Technology Integrators, LLC, a Delaware
   Limited Liability Company,

                                   Defendants-Appellees.
_____________________________________

For Appellant:                             ROBERT C. PODOLL (Marisa Rauchway
                                           Sverdlov, Law Office of Marisa
                                           Rauchway Sverdlov, West Caldwell,
                                           NJ, on the brief), Podoll & Podoll, P.C.,
                                           Greenwood Village, CO.

For Appellees:                             BARRY S. KANTROWITZ (Reginald H.
                                           Rutishauser, on the brief), Kantrowitz,
                                           Goldhamer & Graifman P.C., Chestnut
                                           Ridge, NY.




      Appeal from the United States District Court for the Southern District of

New York (George B. Daniels, Judge).

      UPON       DUE    CONSIDERATION,           IT    IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the district court’s judgment is AFFIRMED.

      Plaintiff IT Portfolio, Inc. (“ITP”) appeals from a judgment of the district

court (Daniels, J.), dismissing its complaint for failure to state a claim, as well as

from the district court’s subsequent order refusing to alter or amend that

judgment.    ITP sued Facsimile Communications Industries, Inc. and Atlantic

Technology Integrators, LLC (together with Facsimile, the “Buyers”) based on a

software development and assignment agreement that ITP had entered into with


                                          2
another company, NER Data Products, Inc. Under that contract, ITP transferred

the rights to software it had helped develop, Print4, and agreed to continue

developing and servicing that software in the future, in exchange for certain

ongoing payments. Eventually, NER stopped meeting its payment obligations,

and ITP sued NER in Colorado federal court.        Nine months later, while the

Colorado action was still pending, NER sold its rights to the Print4 software to

Atlantic Technology, which ITP alleges “was acting as a strawman for Facsimile.”

J. App’x at 4. ITP then sued both Buyers, alleging that under the contract between

ITP and NER, any third-party purchaser of the Print4 software was obligated to

pay ITP ongoing payments similar to those required of NER. ITP also asserted

alternative claims for breach of implied contract and unjust enrichment.

      The district court dismissed ITP’s complaint, holding that ITP had

terminated its contract with NER prior to NER selling the Print4 software to the

Buyers. As a result, the district court reasoned that the Buyers had purchased

Print4 free and clear of any contractual (or quasi-contractual) obligations that

might have followed the software had ITP not terminated its agreement with NER.

The district court later denied ITP’s request to alter or amend its judgment under

Federal Rule of Civil Procedure 59(e).

                                         3
      We assume the parties’ familiarity with the underlying facts, procedural

history, and issues on appeal.

                                 Standard of Review

      We review de novo a district court’s decision to dismiss a complaint under

Rule 12(b)(6). See Yamashita v. Scholastic Inc., 936 F.3d 98, 103 (2d Cir. 2019). “[A]

district court may dismiss a breach of contract claim only if the terms of the

contract are unambiguous.” Orchard Hill Master Fund Ltd. v. SBA Commc’ns Corp.,

830 F.3d 152, 156 (2d Cir. 2016). In this case, given the contract’s choice-of-law

provision, that issue is governed by Colorado law.              Under Colorado law,

“[d]etermining whether a written contract is ambiguous is a question of law.”

Level 3 Commc’ns, LLC v. Liebert Corp., 535 F.3d 1146, 1155 (10th Cir. 2008) (internal

quotation marks omitted).        To make that assessment, we must examine the

instrument’s language and, unless the parties indicated a contrary intent, construe

that language “in harmony with the plain and generally accepted meaning of the

words used.” Id. at 1154 (internal quotation marks omitted). Where the contract

“unambiguously resolves the parties’ dispute, [our] task is over.” Id.

      While we technically review a denial of a Rule 59(e) motion for abuse of

discretion, see Padilla v. Maersk Line, Ltd., 721 F.3d 77, 83 (2d Cir. 2013), no separate

                                           4
analysis is needed here. A court abuses its discretion when its decision rests on

an error of law or a clearly erroneous factual finding, see id., so our de novo review

of the district court’s decision to dismiss the case will decide both whether the

judgment was entered in error and whether the district court abused its discretion

in refusing to alter or amend that judgment.

                                     Discussion

A.    Breach of Contract

      Whether ITP has stated a claim for breach of contract against the Buyers

requires us to answer two questions.          First, we must decide whether ITP

terminated the agreement following NER’s alleged breach, or whether it merely

discontinued the development services it provided under the contract while

leaving the contract itself intact. Second, depending on the answer to that first

question, we must determine what effect (if any) ITP’s actions had on the

obligations of a future third-party buyer of the Print4 software.

      “[O]n December 1, 2014, ITP declared a breach of the [contract] and notified

NER that [it] was electing to exercise the termination of services and damage

remedies in accordance with Section 11.1 of the Software Agreement.” J. App’x

at 4. According to ITP, it did not actually terminate the entire agreement on this

                                          5
date, but instead simply discontinued certain development services it provided to

NER under the contract.      But that begs the question of whether there is a

difference between termination of the agreement and discontinuation of those

development services.

      Section 11.1 of the contract provides:

            This Agreement may be terminated by the non-
            defaulting party if . . . a party materially fails to perform
            or comply with this Agreement or any provision hereof
            ....

            With one hundred twenty days (120) notice, ITP may
            voluntarily discontinue Development Services under
            this Agreement. After such notice period, ITP shall be
            relieved of all obligations to perform Development
            Services.
Id. at 23. While it could be argued that Section 11.1 by itself is ambiguous as to

whether termination by default and voluntary discontinuance are distinct events,

the very next section of the contract clarifies that these are simply two different

methods for terminating the contract.

      Specifically, Section 11.2 indicates that termination may occur as a result of

either a default or a voluntary discontinuation of development services by ITP:

            On the effective date of termination due to a default or
            voluntary discontinuation by ITP, all obligations to
            perform Development Services shall expire. . . . ITP

                                         6
            shall have no right of acceleration if the agreement is
            terminated due to ITP’s default or ITP’s voluntary
            discontinuation . . . .
Id. (emphasis added).      ITP’s assertion that its voluntary discontinuation of

services was not a termination event is impossible to square with this language,

which clearly treats a voluntary discontinuation as merely one means of

terminating the agreement. By its plain terms, the contract provides both a fault-

based termination trigger that may be exercised by the non-breaching party

(whichever entity that happens to be), and a no-fault termination trigger that is

exercisable only by ITP.

      ITP’s separate contention that the use of “termination” in Section 11.2 cannot

mean a termination of the agreement because the provision contemplates

continuing payment obligations between the parties has even less merit. That

argument presumes that contracts cannot provide for post-termination obligations

between parties, which is plainly incorrect. Indeed, Section 7.4 of the contract

provides a heartland example of such a provision when it specifies that certain

confidentiality and non-compete restrictions “will survive the termination of this

Agreement.” Id. at 20. Provisions of this sort are commonplace and certainly do




                                         7
not imply that the parties are powerless to terminate agreements until the last

obligation is met.

      We therefore conclude that ITP terminated the software agreement on

December 1, 2014 (or, at the very least, 120 days thereafter), when it announced

that it would cease providing development services following NER’s alleged

breach. By the express terms of Section 11.2, NER was then obligated for another

42 months of payments to ITP, calculated as a percentage of NER’s average sales

of the Print4 software over the 12 months preceding termination:

             [Following the effective date of termination,] NER shall
             continue to be responsible to pay ITP one half percent
             (.5%) less than the percentage currently being paid to ITP
             based on Adjusted Gross Sales for three and a half (3.5)
             years after the expiration of the notice period (“the
             continuing payments”). For purposes of calculating the
             foregoing, the average of Adjusted Gross Sales in the
             most recent 12 months will be used as the monthly
             Adjusted Gross Sales.
Id. at 23. But what about the Buyers, which did not purchase the rights to the

Print4 software from NER until ten months later?

      During the life of the contract, NER had significant freedom to sell its rights

to the Print4 software to any third-party buyer of its choosing. In fact, the contract

made clear that NER could “sell or assign its rights under th[e] Agreement and the


                                          8
Print4 Software without the prior consent of ITP.” Id. at 22. ITP’s only rights in

connection with such a sale are found in Sections 10.2 and 10.3 of the contract.

Those rights are limited to receiving advance notice of the sale and an option to

terminate the software agreement following the sale, in exchange for receiving

42 months of payments from the third-party buyer (similar to the payments that

ITP would be owed from NER under Section 11.2 following a termination without

a sale).

       It is that right to receive payments from a third-party purchaser that ITP

now seeks to invoke against the Buyers.         But there’s a problem with that

position: neither Section 10.3 nor any other provision of the contract states that

ITP’s right to demand payments from a buyer survived termination.           In fact,

Section 10.3 expressly contemplates that the contract must still be in existence at

the time of the sale for ITP to demand such payments. After all, the payment

right is triggered by ITP’s termination of the contract, something ITP clearly could

not do if the contract had already been terminated:

             If there is a Sale event, . . . ITP shall have the option
             exercisable by written notice . . . to NER and to Buyer no
             later than sixty (60) days after the Sale, [to] elect to
             terminate this Agreement in exchange for [certain
             payments from] the Buyer . . . .

                                         9
Id.

         To get around the language of Section 10.3, ITP puts forward two

arguments, neither of which has merit.           First, ITP points out that under

Sections 7.3 and 7.4, the parties had the right to enjoin an “unauthorized use,

transfer or disclosure of the Print4 Software,” which survived termination. Id.

at 20.    But, as just discussed, ITP never had the ability to enjoin NER from

transferring its rights to the Print4 software; all it could do was demand notice of

a potential transfer and terminate the agreement after the sale was completed. So

nothing in Article 7 preserves ITP’s right to receive payments from a buyer who

acquired the software after termination.

         Second, ITP makes a plea to commercial sensibilities, arguing that a reading

of the contract that would prevent it from demanding payment from a post-

termination buyer makes no sense, as it would deprive ITP of the fruits of its labors

on Print4. But that argument is misplaced. Following termination, any right

that ITP had to ongoing payments under the contract became NER’s obligation

under Section 11.2. So our conclusion that the Buyers are not liable to ITP under

the contract does not mean that ITP is without recourse; it simply means that ITP

must recover whatever it is owed from its contractual counterparty, NER. And,

                                           10
in fact, ITP is currently attempting to do just that, as its suit against NER in

Colorado is still pending.

      In short, ITP’s decision to cease development services caused its contract

with NER to terminate. At that point, NER became liable to ITP for 42 months of

continuing payments calculated as a percentage of NER’s average monthly sales

of the Print4 software over the preceding year. But that was the extent of the

parties’ relationship going forward. Among other things, that meant that NER

could sell the Print4 software to a third-party buyer without ITP having the right

to collect additional payments from that buyer.       We therefore agree with the

district court’s decision to dismiss each of ITP’s breach of contract claims.

B.    Breach of Implied Contract & Unjust Enrichment

      Having determined that ITP has no breach of contract claim against the

Buyers, we are able to easily dispose of ITP’s remaining claims. Under Colorado

law, there can be no claim for implied contract or unjust enrichment if the subject

matter of those claims is governed by an express contract between the parties. See

Pulte Home Corp. v. Countryside Cmty. Ass’n, Inc., 382 P.3d 821, 833 (Colo. 2016)

(unjust enrichment); Specialized Grading Enters., Inc. v. Goodland Constr., Inc., 181
P.3d 352, 354 (Colo. App. 2007) (implied contract). Other than where the express

                                         11
contract is determined to have been defective or is otherwise rescinded, the only

exception is if the relevant conduct both occurred after the execution of the

contract and was not covered by the terms of that contract.

      Here, the district court properly dismissed ITP’s claims for breach of an

implied contract and unjust enrichment. In pleading both claims, ITP relies on

the fact that the software agreement between ITP and NER contained a clause

obligating third-party buyers to pay ITP 42 months of payments – a provision that

the Buyers were aware of when they purchased the software from NER. But ITP’s

reliance on the express terms of the software agreement undermines its quasi-

contract claims.   According to the clear terms of the software agreement, ITP

could demand 42 months of payments from a buyer who acquired the software

before termination (Article 10) or 42 months of continuing payments from NER after

termination (Article 11), but not both. Since the software agreement expressly

foreclosed the possibility of recovery against a third-party buyer in the event of a

post-termination sale by NER, the district court properly concluded that the

subject matter of ITP’s implied contract and unjust enrichment claims was

governed by the express contract between ITP and NER.




                                        12
                                 Conclusion

     We have considered all of ITP’s remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the district court’s judgment.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk of Court




                                     13